DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the Examiner is unclear what is meant by “according to any one of claim 1”?
	Should it be “according to claim 1”? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0099794 A1) in view of Hogari et al. (US 2005/0237024 A1). 
Regarding claim 1, Takahashi et al. discloses an electronic apparatus comprising a secondary battery (10); a deformation amount detector (60) configured to detect a deformation amount of the secondary battery (10); a full charge detector (51) configured to detect a full charge of the secondary battery (10); and a state determination unit  (S102) configured to determine a state of the secondary battery (10) using the deformation amount detected by the deformation amount detector (60) when the stable state is detected by the stable state detector. 
The only difference between Takahashi et al. and the claimed invention is that the claimed invention recites a stable state detector configured to detect a stable state after a full charge is detected by the full charge detector, whereas Takahashi et al discloses the stable open circuit voltage (OCV) can be estimated by the amount of precipitation (Par. [136]).
Hogari et al. discloses method of charging secondary battery, calculating remaining capacity rate and battery pack and further a stable state detector by subtracting an increase about in the voltage due to an internal resistance (Hogari et al.’s par. 009]) for the purpose of accurately charging to a full charge state even if deterioration (Par. [022]).
It would have been obvious before the effective filing date of the claimed invention to the person having skill in the art to incorporate a stable state detector, as taught by Hogari et al., into the system of Takahashi et al. because detecting stable state would be desirable to facilitating the determination of state of health of the battery.

Regarding claim Takahashi et al. discloses the state determination unit determines the state based on a time variation rate (S206) of the deformation amount in addition to the value of the deformation amount. 
Regarding claim 5, Takahashi et al. discloses determines the state based on a time variation (S206) of the deformation amount in addition to the values of the deformation amount.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0099794 A1) in view of Hogari et al. (US 2005/0237024 A1) and further in view of Ishishita (US 2014/0021919 A1).
 Regarding claim 6, Takahashi et al. and Hogari et al. does not disclose the deformation amount detector is a strain detector or a pressure sensor.
Ishishita discloses electrically powered vehicle and method for controlling and further discloses the deformation (Deteriorate) is a strain (Ishishita’s par. [73]).
  It would have been obvious before the effective filing date of the claimed invention to the person having skill in the art to incorporate deformation detector is a strain, as taught by Ishishita, into the system of Takahashi et al. and Hogari et al because detecting strain is a matter of design choice among other parameter contribute to the deformation.
Allowable Subject Matter
s 2, 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 22, 2021